Case 19-81054   Doc 14    Filed 05/03/19 Entered 05/03/19 23:34:33   Desc Imaged
                         Certificate of Notice Page 1 of 10
Case 19-81054   Doc 14    Filed 05/03/19 Entered 05/03/19 23:34:33   Desc Imaged
                         Certificate of Notice Page 2 of 10
Case 19-81054   Doc 14    Filed 05/03/19 Entered 05/03/19 23:34:33   Desc Imaged
                         Certificate of Notice Page 3 of 10
Case 19-81054   Doc 14    Filed 05/03/19 Entered 05/03/19 23:34:33   Desc Imaged
                         Certificate of Notice Page 4 of 10
Case 19-81054   Doc 14    Filed 05/03/19 Entered 05/03/19 23:34:33   Desc Imaged
                         Certificate of Notice Page 5 of 10
Case 19-81054   Doc 14    Filed 05/03/19 Entered 05/03/19 23:34:33   Desc Imaged
                         Certificate of Notice Page 6 of 10
Case 19-81054   Doc 14    Filed 05/03/19 Entered 05/03/19 23:34:33   Desc Imaged
                         Certificate of Notice Page 7 of 10
Case 19-81054   Doc 14    Filed 05/03/19 Entered 05/03/19 23:34:33   Desc Imaged
                         Certificate of Notice Page 8 of 10
        Case 19-81054        Doc 14    Filed 05/03/19 Entered 05/03/19 23:34:33             Desc Imaged
                                      Certificate of Notice Page 9 of 10
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 19-81054-TML
John A. Willard                                                                         Chapter 13
Christine D. Willard
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0752-3           User: vgossett               Page 1 of 2                   Date Rcvd: May 01, 2019
                               Form ID: pdf001              Total Noticed: 45


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 03, 2019.
db/jdb         +John A. Willard,    Christine D. Willard,     106 Ambrose Drive NE,    Poplar Grove, IL 61065-8785
27800775       +Bruckert, Gruenke & Long,     201 E. Hanover St.,    New Baden, Illinois 62265-1811
27800777        Capron Rescue,    Billing Office,    N2930 State Road 22,    Wautoma, Wisconsin 54982-5267
27800778        Citi Cards,    PO Box 6077,    Sioux Falls, South Dakota 57117-6077
27800779       +Client Services,    3451 Harry S. Truman Blvd.,     Saint Charles, Missouri 63301-9816
27800780       +Convergent,    Ste. 100,    121 NE Jefferson St.,    Peoria, Illinois 61602-1229
27800785       +Home Depot - Citi,    PO Box 790328,    St. Louis, Missouri 63179-0328
27800792       +Mercyhealth,    1000 Mineral Point Ave.,     Janesville, Wisconsin 53548-2940
27800791       +Mercyhealth,    2400 N. Rockton Ave.,    Rockford, Illinois 61103-3655
27800793        Midland Credit Management,     PO Box 301030,    Los Angeles, California 90030-1030
27800794       +Mr. Cooper,    PO Box 619094,    Dallas, Texas 75261-9094
27800797       +OSF,   Sister Theresa Ann Brazeau,      1175 St. Francis Ln.,    Peoria, Illinois 61611-1298
27800798        OSF,   PO Box 1806,    Peoria, Illinois 61656-1806
27800799        OSF Healthcare,    PO Box 775599,    Chicago, Illinois 60677-5599
27800796       +OrthoIllinois,    Box 78620,    Milwaukee, Wisconsin 53278-8620
27800800       +PayPal Credit,    PO Box 5138,    Timonium, Maryland 21094-5138
27800802        Rockford Health Medical Laboratories,     2400 N. Rockton Ave.,     PO Box 138,
                 Rockford, Illinois 61105-0138
27800803       +Rockford Mercantile,     2502 S. Alpine Rd.,    Rockford, Illinois 61108-7813
27800804       +Rockford Radiology,    Medical Billing,    9800 Centre Pkwy., #1100,     Houston, Texas 77036-8263
27800805       +SFC of Illinois,    181 Security Pl.,    Spartanburg, South Carolina 29307-5450
27800806       +SFC of Illinois,    131 N. State St.,    Belvidere, Illinois 61008-3517
27800807       +State Collection Service,     2509 S. Stoughton Rd.,    Madison, Wisconsin 53716-3314
27800808       +SwedishAmerican,    PO Box 1567,    Rockford, Illinois 61110-0067
27800809       +SwedishAmerican Health System,     2550 Charles St.,    Rockford, Illinois 61108-1606
27800811       +TD Bank,    PO Box 9500,    Minneapolis, Minnesota 55440-9500
27800812        TiresPlus/Credit First,     BK-16/Credit Operations,    PO Box 81410,    Cleveland, Ohio 44181-0410
27800813        ToysRUs/Synchrony,    Bankruptcy Dept.,    PO Box 965060,    Orlando, Florida 32896-5060
27800816      ++US BANK,    PO BOX 5229,    CINCINNATI OH 45201-5229
               (address filed with court: US Bank,      425 Walnut St.,    Cincinnati, Ohio 45202)
27800814        Ulta/Comenity,    Bankruptcy Dept.,    PO Box 183043,    Columbus, Ohio 43218-3043
27800815       +Union Savings Bank,    223 W. Stephenson St.,     Freeport, Illinois 61032-4345

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
27800776        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com May 02 2019 02:52:21       Capital One,
                 P. O. Box 30285,    Salt Lake City, Utah 84130-0285
27800781        E-mail/PDF: creditonebknotifications@resurgent.com May 02 2019 02:53:59       Credit One Bank,
                 PO Box 98873,    Las Vegas, Nevada 89193-8873
27800783        E-mail/Text: bankruptcynotification@ftr.com May 02 2019 03:04:13       Frontier Communications,
                 19 John St.,    Middletown, New York 10940-4918
27800782       +E-mail/Text: bankruptcy@flagshipcredit.com May 02 2019 03:02:41       Flagship Credit Acceptance,
                 PO Box 3807,    Coppell, Texas 75019-5877
27800784        E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM May 02 2019 03:01:33       GameStop/Comenity,
                 Bankruptcy Dept.,    PO Box 183043,   Columbus, Ohio 43218-3043
27800786        E-mail/PDF: gecsedi@recoverycorp.com May 02 2019 02:52:13      JCPenney/Synchrony,
                 Bankruptcy Dept.,    PO Box 965008,   Orlando, Florida 32896-5008
27800787       +E-mail/Text: bncnotices@becket-lee.com May 02 2019 03:00:54      Kohl’s,    PO Box 3084,
                 Milwaukee, Wisconsin 53201-3084
27800788       +E-mail/Text: bncnotices@becket-lee.com May 02 2019 03:00:54      Kohl’s Credit,    PO Box 3043,
                 Milwaukee, Wisconsin 53201-3043
27800789        E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM May 02 2019 03:01:33       Lane Bryant/Comenity,
                 Bankruptcy Dept.,    PO Box 182125,   Columbus, Ohio 43218-2125
27800790        E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM May 02 2019 03:01:33       Meijer/Comenity,
                 Bankruptcy Dept.,    PO Box 182125,   Columbus, Ohio 43218-2125
27800795        E-mail/PDF: cbp@onemainfinancial.com May 02 2019 02:53:42      OneMain Financial of Illinois,
                 PO Box 64,    Evansville, Indiana 47701-0064
27800801        E-mail/PDF: gecsedi@recoverycorp.com May 02 2019 02:53:43      PayPal/Synchrony,    PO Box 965060,
                 Orlando, Florida 32896-5060
27800810        E-mail/Text: bankruptcy@sccompanies.com May 02 2019 03:04:27       Swiss Colony,   1112 7th Ave.,
                 Monroe, Wisconsin 53566-1364
27800817        E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM May 02 2019 03:01:34       Venus/Comenity,
                 Bankruptcy Dept.,    PO Box 182125,   Columbus, Ohio 43218-2125
27800818        E-mail/PDF: gecsedi@recoverycorp.com May 02 2019 02:52:14      Wal-Mart/Synchrony,
                 Bankrutpcy Dept.,    PO Box 965064,   Orlando, Florida 32896-5064
                                                                                              TOTAL: 15

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
          Case 19-81054            Doc 14      Filed 05/03/19 Entered 05/03/19 23:34:33                          Desc Imaged
                                              Certificate of Notice Page 10 of 10


District/off: 0752-3                  User: vgossett                     Page 2 of 2                          Date Rcvd: May 01, 2019
                                      Form ID: pdf001                    Total Noticed: 45


             ***** BYPASSED RECIPIENTS (continued) *****

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 03, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 30, 2019 at the address(es) listed below:
              Henry Repay     on behalf of Debtor 1 John A. Willard Henry@RepayLaw.com, Office@RepayLaw.com
              Henry Repay     on behalf of Debtor 2 Christine D. Willard Henry@RepayLaw.com, Office@RepayLaw.com
              Lydia Meyer     ecf@lsm13trustee.com
              Patrick S Layng    USTPRegion11.MD.ECF@usdoj.gov
                                                                                             TOTAL: 4
